DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-23, drawn to a Ti-Zr alloy powder, classified in B22F1/02.
Group II. Claim 24, drawn to a method of forming a capacitor anode comprising Ti-Zr alloy, classified in B22F3/24.
The inventions are independent or distinct, each from the other because:
The inventions of Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete, it must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election by Telephone
In a voicemail from Luke Kilyk on 12/07/2020, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-23.  Affirmation of this election must be made by applicant in replying to this Office action.
Accordingly, claims 1-23 are presented for examination on the merits, and claim 24 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were filed on 04/10/2020 and 06/23/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim is indefinite because it is internally inconsistent.  See MPEP § 2173.03.  Specifically, the titanium-zirconium alloy powder cannot be both metal (titanium and zirconium) and non-metal oxide (i.e., a non-metal) at the same time.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 2, 8, 10, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al., “Fabrication of a micro-porous Ti-Zr alloy by electroless reduction with a calcium reductant for electrolytic capacitor applications,” Journal of Alloys and Compounds, 586, 2014, pp. 148-154 (“Kikuchi”).
Regarding claim 1, Kikuchi teaches a Ti-Zr alloy powder.  Abstract.  The powder composition can contain Ti and 50-80 at.% Zr, with specific Zr content of 69.3-74.3 at.% Zr.  Page 152 – paragraph bridging left and right column.  Individual particle sizes range from approximately 100 nm to 3 µm.  Page 151 – left column.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Regarding claim 2, Kikuchi teaches the presence of a native oxide film on the powders.  Page 150 – right col., first full paragraph.
Regarding claims 8, 10, 17, and 18, Kikuchi teaches that the composition is single phase (homogeneous) solid solution Ti-Zr (binary alloy).  Page 151 – left col.; FIG. 5.  The transitional phrase “consisting of” is met because there are no other elements in the solid solution.  Because the composition is solid solution, there would 
Regarding claim 14, Kikuchi teaches a starting oxygen content of 1.8 wt.% that can be decreased to 0.20 wt.% after further reduction.  Page 150 – Section 3.2.
Regarding claim 16, Kikuchi teaches a BET surface area of 0.55 m2g-1.  Abstract; page 152 – left col.

Claims 3-5 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi, as applied to claims 1 and 2 above, and further in view of US 4,957,541 to Tripp et al. (“Tripp”).
Regarding claims 3-5, Kikuchi is silent regarding phosphorous levels in the native oxide film.
Tripp, directed to capacitor grade tantalum powder, teaches that phosphorous is known to preserve and enhance high capacitance in tantalum powders.  Col. 1, lines 12-15, 35-49.  A preferred amount is 10-300 ppm.  Col. 1, lines 50-52.  Although tantalum is the featured powder, Tripp teaches that the same effects can be applied to other metal powders, including titanium, zirconium, and alloys thereof.  Col. 6, lines 3-6.
It would have been obvious to one of ordinary skill in the art to have added phosphorus as a dopant to the powders, including the native oxide, of Kikuchi because phosphorus would increase the capacitance of the powders.
Regarding claims 21-23, Kikuchi teaches that the powders can be used for an electrode for an electrolytic capacitor (page 153-153 – bridging paragraph), but does not specifically teach an anode or the shaping steps.
Tripp teaches making anodes for electrolytic capacitors are made from pellets made of sintered valve metal powders.  Col. 1, lines 5-10.  The pellets are pressed (to a shaped pellet or slab) and sintered.  Col. 1, lines 5-10; col. 2, lines 53-58.
It would have been obvious to one of ordinary skill in the art to have made the electrode of Kikuchi into an anode by pressing and sintering because pressing and sintering consolidates powders into a desired shape and increases density, and the high-capacitance powders of Kikuchi would improve the function of the capacitor by being in electrode form. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi, as applied to claim 1 above, and further in view of WO 2017/070779 (A1) or US 2019/0001416 (A1) to Larouche et al. (“Larouche”).
Regarding claims 6 and 7, Kikuchi is silent regarding the thickness of the native oxide film.
Larouche, directed to metal powders made by atomization, teaches that native oxides are formed on reactive metal powders.  Paragraph [0203].  Reactive metal powders include titanium, titanium alloys, zirconium, and zirconium alloys.  Paragraph [0083].  The thickness of the native oxide on titanium is about 3-5 nm.  Paragraph [0198]; FIG. 2.  The oxide acts as a passivation layer to reduce the reactivity of metal powder.  Paragraph [0198].
It would have been obvious to one of ordinary skill in the art to have ensured that each particle were fully encapsulated by the native oxide because a full coating of oxide reduces reactivity, thereby making the powders easier to handle.  Additionally, the .

Claims 9, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi, as applied to claim 1 above, and further in view of US 4,470,847 to Hard et al. (“Hard”).
Regarding claim 9, Kikuchi teaches that highly pure Ti-Zr is produced (page 150 – Section 3.2, first paragraph), but is silent regarding the level of purity.
Hard, directed to a process for making Group IVb particles (includes titanium and zirconium), teaches that impurities, such as carbon, cause brittleness, reduced strength, and reduced chemical resistance.  Col. 1, lines 13-20, 34-40.  Carbon should be no more than 800 ppm.  Col. 6, lines 24-32.
It would have been obvious to one of ordinary skill in the art to have limited the carbon content, if any, in the alloy powders of Kikuchi to 800 ppm or less because it could weaken the integrity of the metal if present in excessive amounts.
Regarding claim 15, Hard teaches limiting nitrogen to 400 ppm or less (0.0400 wt.% or less).  Col. 6, lines 24-32.
Regarding claims 19 and 20, although Kikuchi is silent regarding the level of purity outside of the main elements Ti and Zr plus O, N, H, and P, Hard teaches that impurities outside of the alloying metals are embrittling and of little use.  Col. 1, lines 34-37.  Therefore, it would have been obvious to one of ordinary skill in the art to keep the .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi, as applied to claim 1 above, and further in view of US 2007/0180950 (A1) to Thon (“Thon”).
Regarding claims 11-13, Kikuchi is silent regarding a particle size distribution of the powders.
Thon, directed to capacitor anode material powder (e.g., titanium and zirconium), teaches that a small, narrow, and more uniform particle size is permits the production of a green anode having a fine morphology and uniform pore structure, resulting in a more robust anode.  Paragraphs [0021], [0065].  A preferred particle size distribution is a D10 ranging from 0.2 micron to 2 microns, a D50 ranging from 0.5 micron to 5 microns, and a D90 ranging from 1.2 micron to 12 microns.  Paragraph [0031].
It would have been obvious to one of ordinary skill in the art to have produced and/or sorted the particles of Kikuchi into the particle size distribution disclosed by Thon because they would produce a stronger anode.  A small, narrow, and more uniform size distribution means that the D10 and D90 are close to relative to the D50 value, indicating that the size spread is not wide.  Thon at FIG. 1.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,093,883 to Haring et al. discloses a method of making an anodic film by anodization and manganese treatment.  Col. 4, lines 32-57.
US 2010/0068510 (A1) to Stenzel et al. discloses an anode conductor powder material.  The average primary particle size is 50 nm to 10 µm.  Paragraphs [0044].  The powder can be titanium, zirconium, or alloys thereof.  Paragraph [0034], [0035].  The semi-finished product is produced by consolidating the powders by pressing and sintering.  Paragraphs [0036], [0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 12, 2021